Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        Status of Claims
This is in response to applicant’s filing date of October 17, 2019. Claims 1-4 are currently pending.
                                                                       Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2018-201660, filed on October 26, 2018.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/17/2019, 12/29/2021, 3/09/2022, and 5/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                               Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 should end with a period (“.”);  currently ends with a comma.  Appropriate correction is required.
                                                Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yohsuke YASUI (US-20190162845-A1)(“Yasui”).
      As per claim 1, Yasui discloses a vehicle front structure (Figure 1, front grille 14.) comprising: 
      a radiator grille having an opening (Yasui at Para. [0055] discloses “the opening portion 16 that is formed in the front grill 14 is open to a size that can allow changes in the angle (rotation) of the sensing portion 30”.); and  
  a lidar configured to emit laser light (Yasui at Para. [0030] discloses “a sensor 20, which senses periphery information of a vehicle 12 by using infrared laser light for example, is provided at the lower portion of the vehicle transverse direction center of a front grill 14 that serves as an exterior member of the vehicle 12.”), the lidar being configured to be mounted on the radiator grille to allow the laser light to be emitted ahead of a vehicle through the opening (Yasui at Para. [0050] discloses “the sensor 20 is mounted to the front grill 14 due to the sensing portion 30 being inserted in the opening portion 16 of the front grill 14”.).  
      As per claim 2, Yasui discloses a vehicle front structure, wherein 
       10the radiator grille includes a planar mounting portion around a peripheral edge of the opening, and the lidar is mounted on the mounting portion (Yasui at Para. [0033]: “shown in FIG. 2, the sensor 20 is mounted to the inner surface of the front grill 14 via a bracket 32.” As illustrated in Figures 1, 5A, and 5B the installation area 10 is shown as being planar.) 
    As per claim 3, Yasui discloses a vehicle front structure, further comprising:  
      15a cover covering a joined portion where the mounting portion and the lidar are joined from forward of a vehicle (Yasui at Para. [0041]: “the cover member 40 is a rectangular frame that has an upper frame 42, a lower frame 44, a left frame 46 and a right frame 48. An opening portion 40A at the center of the cover member 40 is formed to a size that is such that the sensing portion 30 of the sensor 20 can be inserted therethrough with hardly any gap therebetween.”).  
      As per claim 4, Yasui discloses a vehicle front structure, wherein 
       the cover includes a clip protruding from a rear face of the cover (Yasui at Para. [0043]: “claw portions 50 that project-out toward the vehicle rear side are formed integrally with the inner surface of the cover member 40 at the respective corner portions thereof.”), and  20
       the cover is detachably attached to the radiator grille by inserting the clip into a cover attaching hole in the mounting portion (Yasui at Para. [0045]: “the cover member 40 is fit on the sensor 20 (the housing 21) that projects-out from the opening portion 16, from the vehicle front side of the front grill 14.”).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frayer et al (US-20170144710-A1)(“Frayer”).
As per claim 1, Frayer discloses a vehicle front structure (Figure 1A-1C) comprising:
 a radiator grille having an opening (Frayer in Fig. 3 illustrates a “housing 200 that defines first, second, and third openings 204a, 204b, 204c, respectively. The third opening 204c can be arranged between the first and second openings 204a, 204b.” Para. [0024]. The housing 200 is configured with openings for at least “sets of louvers 208a and 208b” and for a “radar device 216” to detect objects in front of the vehicle 100. See Paras [0024]-[0025].); and 
a lidar configured to emit laser light (Frayer at Para. [0025] discloses that “radar device 216”  can be a lidar device.), the lidar being configured to be mounted on the radiator grille to allow the laser light to be emitted ahead of a vehicle through the opening (Frayer at Para. [0025]: “the radar device 216 can be attached to the housing 200, such as via a mounting bracket or other mounting device.”).
As per claim 2, Frayer discloses a vehicle front structure, wherein  the radiator grille includes a planar mounting portion around a peripheral edge of the opening (Frayer in Figure 3, shows the 204c opening which forms the eye of  radar system 216 as planar.), and the lidar is mounted on the mounting portion (Frayer at Para. [0025] discloses “the radar device 216 can be attached to the housing 200, such as via a mounting bracket or other mounting device. In other implementations, the mounting bracket/device may not be attached to the housing 200, but instead may be attached to a separate component such as a front end module (FEM) or a cross-vehicle beam.”).
As per claim 3, Frayer discloses a vehicle front structure, further comprising:  a cover covering a joined portion where the mounting portion and the lidar are joined from forward of a vehicle (Frayer at Para. [0027]: “a cover 224 (hereinafter “radar cover 224”) can be implemented to protect and/or hide the radar device 216. The radar cover 224 can be constructed of any suitable material that allows for electromagnetic transmission from/to the radar device 216.”).
                                          Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frayer as applied to claims 1-3 above, and further in view of Gerber et al (US-20200055388-A1) (“Gerber”).
As per claim 4, Frayer discloses a vehicle front structure, wherein 
Frayer does not explicitly disclose that the cover includes a clip so that the cover is detachably attached to the radiator grille.
Gerber discloses an air flow regulating device (10) for an air inlet of a motor vehicle front-end module comprising a recess (20) for receiving an electronic detection component (22) having a cover (42) to protect the electronic detection component (22) from external elements  such as gravel, debris, and the like.  See Abstract and Figures 2-3.
In particular, Gerber discloses that the cover includes a clip protruding from a rear face of the cover (Gerber at Figure 2 and Para. [0055] discloses “cover 42 is fastened to the radiator grille 16 or to the housing 32 by means of fastening means 52 such as screws or clips. The cover 42 also comprises notches 50 the shape of which complements the radiator grille 16 or protuberances arranged on the housing 32.”), and 
the cover is detachably attached to the radiator grille by inserting the clip into a cover attaching hole in the mounting portion (Gerber at Figure 2 and Para. [0055]: “a cover 42 that can be fastened to either the radiator grille 16 or the housing 32, so as to define with the housing 32 a closed space in which the electronic detection component 22 is contained.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frayer to include the teaching of Gerber, since positioning the sensor above the ground would result in a better field of view and protection for the sensor from dynamic objects such as rocks and debris. 
Those in the art would be motivated to combine the cover disclosed in Gerber with the cover for the radar system of Frayer, since Gerber states, in Para. [0055], that such a modification would result in an increase and a more useful detection component that is protected from the elements.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasuaki Tsutsumi (US-20200247307-A1) discloses placing a sensor behind a vehicle emblem in the grille portion. See Figures 1 and 2.
FREDERIKSEN et al (US-20190227148-A1) discloses LiDAR sensors having a flat and elongated construction so that it could be fit between the ribs of a radiator grille of an automobile. See Figure 1 and Abstract,
 Schwarz et al (US-20190011538-A1) discloses various locations for a lidar sensor such as the side region  or in a trim strip, on radiator grille, or in a brand logo, or on roof, or side-mirror housing of an automobile. See Abstract and Figure 2.
Eisuke IKENO (US-20180290612-A1) discloses placing a middle hole for passing radio waves transmitted and received by the radar device at  front grille of a vehicle. See Figure 3 and Abstract.
                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661